Citation Nr: 0025418	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1972 to 
March 1979.  He received an other than honorable discharge 
for service from March 1979 to December 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to a nonservice connected disability 
pension.  

The July 1999 Board decision remanded the case to obtain 
additional medical records, available Social Security 
Disability records, and a VA examination of the veteran.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  Entitlement to a permanent and total rating for pension 
purposes cannot be established without a current VA 
examination.  

2.  Good cause has not been shown for the veteran's failure 
to report for a VA examination scheduled in May 2000.  


CONCLUSION OF LAW

Assignment of a permanent and total rating for pension 
purposes is not warranted.  38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 3.655, 4.16, 4.17 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is entitled to VA pension 
benefits because he is rendered permanently and totally 
disabled by seizures.  

The June 1995 and September 1995 rating decisions denied the 
veteran's claim for a permanent and total rating for pension 
purposes.  In adjudicating the claim, the RO considered the 
veteran's service-connected seizure disorder and nonservice-
connected psoriasis and skin lesions.  

In July 1999, the Board remanded the case for further 
development.  Pursuant to the remand instructions, the RO 
obtained the available medical records from Dr. F. D. and 
determined that records were not available from Dr. G. C., 
who had died.  In September 1999, the Social Security 
Administration confirmed for a second time that it had no 
records for the veteran.  A VA examination was scheduled for 
the veteran in May 2000 to determine the extent and severity 
of his disabilities, and a notice letter was mailed to him at 
his last known address two weeks prior to the examination.  
An unsuccessful attempt to contact the veteran by telephone 
to notify him of the scheduled examination was noted.  In 
spite of all these efforts, a May 2000 note in the record 
states that the veteran failed to report for the examination.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct[.]"  38 U.S.C.A. § 
1521 (West 1991).  The veteran satisfies the requirement of 
serving at least 90 days during a period of war because his 
honorable service from March 1972 to March 1979 included over 
90 days of the Vietnam era.  See 38 C.F.R. § 3.2(f) (1999).  

Therefore, the issue of entitlement to pension turns on 
whether he is now found to be permanently and totally 
disabled.  In this regard, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has provided 
specific guidance on how a permanent and total disability 
rating for pension purposes should be adjudicated.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  That is, the Board is 
required to review the assignment of percentage ratings for 
each identified disability.  In instances where percentage 
ratings for one or more of the veteran's disabilities has not 
been assigned by the originating agency, further development 
is required so that the Board can undertake the review 
process set out by the Court.  See Roberts v. Derwinski, 2 
Vet. App. 387 (1992).  Even in cases where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the identified disability is evaluated.  In 
this case, the Board remanded the case in July 1999 finding 
that a VA examination was necessary to determine the current 
extent and severity of the veteran's disabilities.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (1999).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  

The veteran's absence from the scheduled VA examination in 
May 2000 was without good cause because he provided no 
explanation for his failure to report.  Accordingly, the 
claim of entitlement to a permanent and total rating for 
pension purposes must be denied. 38 C.F.R. § 3.655.  



ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

